 



Exhibit 10.2
AMENDMENT NO. 10
TO THE
STEWART ENTERPRISES EMPLOYEES’ RETIREMENT TRUST
(A PROFIT SHARING PLAN) TRUST AGREEMENT
     WHEREAS, Stewart Enterprises, Inc. (the “Company”) is a sponsor of the
Stewart Enterprises Employees’ Retirement Trust (A Profit Sharing Plan) Trust
Agreement (the “Plan”), which was originally adopted January 1, 1981, and has
been amended from time to time;
     WHEREAS, Section 15.1 of the Plan provides that the Plan can be amended by
the Company; and
     WHEREAS, it is the desire of the Company to amend the Plan to offer
participants additional flexibility with respect to obtaining loans and
distributions from the Plan, in accordance with the Gulf Opportunity Zone and
Katrina Emergency Tax Relief Acts of 2005;
     NOW, THEREFORE, the Plan is hereby amended effective August 28, 2005, as
follows:
     Article VII of the Plan document is hereby amended by adding thereto a new
Section 7.14, which shall read in its entirety as follows:
     Section 7.14 Benefits for 2005 Hurricane Victims.
     (a) Definitions:

  (i)   A “2005 Hurricane Victim” is a Participant who suffered an economic loss
as a result of Hurricanes Katrina, Rita or Wilma, who remains employed by the
Employer, and who was residing: (1) in the Hurricane Katrina Disaster Area as of
August 28, 2005; (2) in the Hurricane Rita Disaster Area as of September 23,
2005; or (3) in the Hurricane Wilma Disaster Area as of October 23, 2005.    
(ii)   “Hurricane Katrina Disaster Area” means an area with respect to which a
major disaster has been declared by the President before September 14, 2005,
under Section 401 of the Robert T. Stafford Disaster Relief and Emergency
Assistance Act (“Stafford Act”), by reason of Hurricane Katrina.     (iii)  
“Hurricane Rita Disaster Area” means an area with respect to which a major
disaster has been declared by the President before October 6, 2005, under
section 401 of the Stafford Act, by reason of Hurricane Rita.     (iv)  
“Hurricane Wilma Disaster Area” means an area with respect to which a major
disaster has been declared by the President before

 



--------------------------------------------------------------------------------



 



      November 14, 2005, under section 401 of the Stafford Act, by reason of
Hurricane Wilma.

(b) A 2005 Hurricane Victim shall be entitled to make one or more withdrawals
from the Participant’s Account balances that are stated by the Participant to be
for the purpose of relieving an economic loss caused by Hurricanes Katrina, Rita
or Wilma. Such withdrawals shall be free of the limitations set forth in
Sections 6.8 and 6.9 of the Plan, but shall not in the aggregate exceed
$100,000, and must be made no later than December 31, 2006. A withdrawal under
this paragraph may be rolled back into the Plan at any time up to the date
preceding the third anniversary of the date of the withdrawal.
(c) If a Plan loan is made by a 2005 Hurricane Victim on or before December 31,
2006, Section 13.3(a)(i) of the Plan shall be read as imposing a limit of
$100,000 rather than $50,000, and Section 13.3(a)(ii) shall be read as allowing
100% of the Participant’s vested interest in the trust to be taken as a loan.
(d) A 2005 Hurricane Victim shall have the right to suspend the repayment of a
Plan loan during any period of time that starts before January 1, 2007,
provided, however, that the suspension shall not continue beyond December 31,
2006. The deadline for the repayment of the loan shall be deferred by a time
equal to the length of the period of suspension. When loan repayments are
resumed, the amount of each loan repayment shall be recalculated to take into
account the interest that accrued during the period of suspension and the length
of time remaining for the repayment of the loan.
(e) 2005 Hurricane Victim distributions under this Section 7.14 are exempt from
the 10% federal income tax on early distributions and are not subject to the
mandatory 20% federal income tax withholding.
* * * *
     IN WITNESS WHEREOF, the parties hereto have caused this amendment to be
executed this 30th day of May, 2006.

                 
 
                WITNESSES:       STEWART ENTERPRISES, INC.    
 
               
/s/ KATHY RICHESON
      By:   /s/ GERARD M. BELLOCQ    
 
               
 
          Gerard M. Bellocq    
 
          Stewart Enterprises Employees’    
 
          Retirement Trust    
 
          Administrative and Investment Committee    
/s/ TERRY DELANCY
                                 

 